STATE OF MICHIGAN

                           COURT OF APPEALS


MATTHEW YOUNG,                                                     UNPUBLISHED
                                                                   December 21, 2017
               Petitioner-Appellee,

v                                                                  No. 331352
                                                                   Ingham Circuit Court
                                                                   LC No. 15-000438-AA

DEPARTMENT OF CORRECTIONS,

               Respondent-Appellant.


Before: MURPHY, P.J., and M. J. KELLY and SWARTZLE, JJ.

PER CURIAM.

       Respondent Michigan Department of Corrections (DOC) appeals a ruling by the circuit
court entered in favor of petitioner Matthew Young on his employment grievance. The circuit
court was sitting as an appellate court relative to Young’s challenge of an earlier unfavorable
decision issued by the Michigan Civil Service Commission (CSC) that had rejected Young’s
grievance. We reverse the circuit court’s ruling and reinstate the CSC’s decision.

        Young was employed as a hearings administrator for the DOC and filed a grievance when
his position was abolished, claiming that it was eliminated because of personal animus by his
direct supervisor and not administrative efficiency. Young accepted a lower paying position
with the DOC. A hearing officer with the CSC rejected the grievance, concluding that Young’s
position was abolished for administrative efficiency. Young then filed an application for leave to
appeal with the CSC’s Employment Relations Board, which issued a decision recommending
that the CSC deny leave because Young did not establish grounds for granting leave. The CSC
approved of and adopted the recommendation.

       Young appealed the CSC’s decision to the circuit court by right, MCR 7.103(A)(3),
naming the DOC as the appellee, while serving the claim of appeal1 on the CSC and the Attorney
General’s Office. Young failed to name the CSC as a party. MCR 7.117(C) provides that “[a]n
appeal challenging any decision . . . of the [CSC] must name the [CSC] as a party and must serve


1
 A circuit court claim of appeal is also referred to as a petition for review, MCL 24.303(1), but
we shall employ the “claim of appeal” language used in the Michigan Court Rules of 1985.

                                               -1-
the [CSC] . . . .” MCR 7.117(B) states that “[a]n appeal from a decision of the [CSC] must
comply with MCR 7.119[,]” which in turn designates that, for purposes of the circuit court claim
of appeal, “the party seeking to sustain the agency’s decision is the appellee[,]” MCR
7.119(B)(2)(a)(ii). The DOC was seeking to sustain the CSC’s ruling. Accordingly, under MCR
7.117(B) and (C) and MCR 7.119(B)(2)(a)(ii), Young was required to name the DOC and the
CSC as parties. Learning of his flaw in not naming the CSC as a party, Young filed an amended
claim of appeal, naming the CSC as appellee2 and removing the DOC from the caption
altogether; thus, the claim of appeal was still not correct, in that the DOC should have remained
an appellee. By the time Young filed the amended claim of appeal, the filing was beyond the 60-
day window to appeal the CSC’s ruling to the circuit court. MCR 7.117(B) and MCR
7.119(B)(1); MCL 24.304(1).

        A week after filing the amended claim of appeal, Young filed his supporting brief. The
DOC then filed a brief in opposition to Young’s appeal, arguing in part that the circuit court
lacked jurisdiction, given that Young had failed to file his claim of appeal, with the CSC named
as a party, within 60 days of the CSC’s final decision. The DOC argued that the CSC and the
DOC “are distinct administrative bodies.” Young and the DOC both submitted arguments in
their respective briefs concerning the substance of the grievance dispute. The CSC never filed an
appearance in the circuit court appeal nor otherwise participated in the appeal, although the
Assistant Attorney General representing the DOC certainly advanced arguments that supported
the CSC’s ruling. The circuit court heard oral arguments and later issued a written opinion. In
the opinion, the court found that the misnomer doctrine applied, thereby forgiving Young’s error
in the claim of appeal and accepting the CSC as a party to the appeal. The circuit court approved
of the amended claim of appeal under MCR 2.301 (amendment of pleadings in the furtherance of
justice). The circuit court also reversed the CSC’s decision, granted Young’s grievance,
reinstated him to his former position, and awarded Young attorney fees and costs.

        Subsequently, the DOC filed an application for leave to appeal in this Court. And this
Court issued an order vacating the circuit court’s award of costs and attorney fees to Young, but
it otherwise denied the DOC’s application “for lack of merit in the grounds presented.” Young v
Dep’t of Corrections, unpublished order of the Court of Appeals, entered June 23, 2016 (Docket
No. 331352). Thereafter, our Supreme Court issued an order remanding the case to this Court
“for consideration as on leave granted.” Young v Dep’t of Corrections, 500 Mich. 932 (2017).
We now address the DOC’s appeal.3




2
  While MCR 7.117(C) does not specifically provide that the CSC must be designated as an
“appellee,” only that the CSC be made a party, MCR 7.119(B)(2)(a)(iii) generally indicates that
an agency that becomes a party to a circuit court appeal is to be listed as an “appellee.”
3
  We do have some concerns with the fact that the CSC has not been named as a party to this
appeal, is not itself pursuing an appeal, and has not even appeared, even though the circuit
court’s ruling effectively made the CSC a party to the circuit court appeal. However, Young
raises no issue on these matters, and we read the Supreme Court’s remand order as directing us
to address the arguments posed by the DOC on appeal.

                                               -2-
        We conclude that the circuit court lacked jurisdiction to hear Young’s appeal. In Davis v
Dep’t of Corrections, 251 Mich. App. 372, 378; 651 NW2d 486 (2002), this Court ultimately held
that “failure to file a timely claim against the [CSC] deprived the court of subject-matter
jurisdiction and was fatal to petitioner’s claim.” The petitioner in Davis had filed a circuit court
appeal challenging a decision by the CSC, but the petitioner initially named only the DOC as a
party opponent and then later added, outside the 60-day deadline, the Michigan Department of
Civil Service (not the CSC) as a party in an amended petition or claim of appeal. Id. at 373-374.
The Davis panel first held that, even if the amended claim of appeal naming the Department of
Civil Service was treated as encompassing the CSC, it was filed too late and the relation-back
doctrine would not apply to give the circuit court jurisdiction. Id. at 376. The Court then
proceeded to conclude that the CSC was a separate and distinct legal entity from the Department
of Civil Service. Id. at 376-377. Here, Young attempts to distinguish Davis on the basis that the
CSC was served with the original claim of appeal and that the amended claim of appeal actually
named the CSC as a party, whereas in Davis, the amended claim of appeal still improperly
named the Department of Civil Service. However, despite these distinctions, Davis still governs.
Young’s service of the original claim of appeal on the CSC was not the same as naming the CSC
as a party, and, as made clear in Davis, amending the claim of appeal to add or substitute the
CSC did not relate back for purposes of establishing jurisdiction.

         With respect to the misnomer doctrine, it “applies . . . to correct inconsequential
deficiencies or technicalities in the naming of parties[.]” Miller v Chapman Contracting, 477
Mich. 102, 106-107; 730 NW2d 462 (2007). The misnomer doctrine does not apply where a
plaintiff seeks to substitute or add a wholly different and new party to the proceedings. Id. at
107. The Davis panel did not directly address the misnomer doctrine by name, although it
somewhat touched on the nature of the doctrine in discussing whether the naming of the
Department of Civil Service as a party was essentially the same as naming the CSC. If the CSC
is distinct and separate from the Department of Civil Service as stated in Davis, the DOC and the
CSC are certainly separate and distinct entities. We are not speaking of inconsequential
deficiencies or technicalities in the naming of parties; Young was attempting to substitute or add
a wholly different and new party to the proceedings – the CSC. Naming the DOC as a party is
not the same as or comparable to naming the CSC as a party. “The [CSC] is an administrative
agency that exists pursuant to the constitution and is vested with plenary and absolute authority
to regulate the terms and conditions of employment in the civil service.” Davis, 251 Mich. App.
at 377. “The powers which the Legislature has extended to the [DOC] are related solely to the
administration of penal institutions, probation, pardons, paroles and commutations and other
aspects of the department's corrections functions.” In re Faketty, 121 Mich. App. 266, 271; 328
NW2d 551 (1982); see also MCL 791.201 and MCL 791.204. Indeed, as mentioned earlier,
Young was required to name both the CSC and the DOC as parties to the circuit court claim of
appeal. This was never done or even attempted, where the amended claim of appeal substituted
the CSC for the DOC.

       With respect to MCL 600.2301, it provides:

              The court in which any action or proceeding is pending, has power to
       amend any process, pleading or proceeding in such action or proceeding, either in
       form or substance, for the furtherance of justice, on such terms as are just, at any
       time before judgment rendered therein. The court at every stage of the action or

                                                -3-
       proceeding shall disregard any error or defect in the proceedings which do not
       affect the substantial rights of the parties.

        The Davis panel did not discuss MCL 600.2301. However, our Supreme Court has made
it abundantly clear that MCL 600.2301 cannot be employed to retroactively add a party to a
proceeding at a point in time where a claim against said party had become time-barred. Tyra v
Organ Procurement Agency of Mich, 498 Mich. 68, 83-84; 869 NW2d 213 (2015); Driver v
Naini, 490 Mich. 239, 253-255; 802 NW2d 311 (2011). Here, by the time that Young sought to
include the CSC as a party, the 60-day appeals period had elapsed. In sum, the circuit court
lacked jurisdiction over Young’s appeal.

        Finally, even assuming that the circuit court had jurisdiction, the court failed to apply
correct legal principles and misapprehended the substantial evidence test; stated otherwise, the
circuit court clearly erred in its substantive findings and ruling. Hanlon v Civil Service Comm,
253 Mich. App. 710, 716; 660 NW2d 74 (2002) (our test in reviewing the appellate decision
reached by the circuit court on review of an agency’s ruling). The circuit court’s review was
limited to determining whether the CSC’s findings and decision were authorized by law and
supported by competent, material, and substantial evidence on the entire record. Id., quoting
Const 1963, art 6, § 28.4 With respect to positions covered by the classified state civil service,
“[t]he appointing authorities may create or abolish positions for reasons of administrative
efficiency without the approval of the [CSC,]” and “[p]ositions shall not be created nor abolished
except for reasons of administrative efficiency.” Const 1963, art 11, § 5, ¶ 8.

        The circuit court concluded that the CSC’s findings were arbitrary and capricious, where
the CSC should have found implied bad faith on the part of the DOC given that Young’s new
position was substantially similar to his old abolished position. The circuit court also concluded
that the CSC’s findings were arbitrary and capricious and lacked evidentiary support, where
there was evidence that Young’s direct supervisor, the administrator of the Office of Legal
Affairs (OLA), was impermissibly motivated by personal animus in abolishing Young’s position.
The circuit court’s opinion essentially gave no weight to the evidence that the Legislature had
made multi-million dollar cuts to the DOC’s budget and that the DOC directed administrators to
contemplate cost-saving measures, efficiencies, and reorganization ideas in order to address the
enormous budgetary shortfall. The OLA administrator, along with others, discussed and
developed a plan that was later implemented whereby the rehearing and grievance sections of the
OLA were merged, with one person appointed to manage the combined sections, as opposed to a


4
  “Substantial evidence” means evidence that a reasonable person would find acceptably
sufficient to support a conclusion. Dep’t of Community Health v Risch, 274 Mich. App. 365, 372;
733 NW2d 403 (2007). This may be substantially less than a preponderance of evidence, but
does require more than a scintilla of evidence. Id. For purposes of Const 1963, art 6, § 28, a
decision is not “authorized by law” when it is in violation of a statute or a constitutional
provision, in excess of an agency’s statutory authority or jurisdiction, made upon unlawful
procedure that results in material prejudice, or when it is arbitrary and capricious. Northwestern
Nat’l Cas Co v Comm’r of Ins, 231 Mich. App. 483, 488-489; 586 NW2d 563 (1998).




                                               -4-
manager for each section, which had been the status quo. Young had been a rehearing-section
manager, and the grievance-section manager became the manager of the merged sections; Young
was returned to an analyst position, which was the position that he had last held. While Young
was tasked with many of the same duties in his new position, he was no longer a manager. And
although there was evidence of personal animus by the OLA administrator toward Young, there
was also evidence that abolishment of Young’s position was motivated by administrative
efficiency in reaction to DOC budget cuts. The trial court clearly erred in concluding that there
was a lack of competent, material, and substantial evidence supporting the CSC’s decision and in
concluding that the CSC’s findings were arbitrary and capricious. The circuit court effectively
and improperly substituted its judgment for that of the CSC. See Lenz v Mayor of Detroit, 338
Mich. 383, 393; 61 NW2d 587 (1953) (the circuit court cannot substitute its judgment for that of
the CSC); Crider v Michigan, 110 Mich. App. 702, 716; 313 NW2d 367 (1981) (“A court of this
state cannot substitute its judgment for that of an administrative board or commission acting
within its duly granted powers.”).

       We reverse the circuit court’s ruling and reinstate the CSC’s decision. We decline to
award taxable costs under MCR 7.219.


                                                           /s/ William B. Murphy
                                                           /s/ Michael J. Kelly
                                                           /s/ Brock A. Swartzle




                                               -5-